Citation Nr: 1812264	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-37 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fracture, right ankle. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for kidney stones.

4. Entitlement to service connection for hearing loss, right ear.

5. Entitlement to service connection for bilateral eye condition. 

6. Entitlement to service connection for hypertension. 

7. Entitlement to service connection for bilateral knee disability with degenerative joint disease.

8. Entitlement to service connection for left hip disability with degenerative joint disease. 

9. Entitlement to service connection for left ankle condition. 

10. Entitlement to service connection for multilevel degenerative disc disease of the lumbar spine. 

11. Entitlement to service connection for acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1957 to June 1961, from September 1961 to August 1969, from December 1969 to June 1978, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2011 and August 2011 issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In November 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

As indicated on the title page of this decision, at the request of the Veteran's representative, the claim on appeal for PTSD has been recharacterized as a claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for right ear hearing loss; service connection for bilateral eye condition; service connection for hypertension; service connection for bilateral knee disability with degenerative joint disease; service connection for left hip disability with degenerative joint disease; service connection for left ankle condition; service connection for degenerative disc disease of the lumbar spine; and service connection for acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 1978 rating decision denied service connection for right ankle condition; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence obtained since the final October 1978 rating decision raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right ankle condition. 

2. An October 1978 rating decision denied service connection for sinusitis; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence obtained since the final October 1978 rating decision raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for sinusitis. 

3. An October 1978 rating decision denied service connection for kidney stones; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence received subsequent to the October 1978 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for kidney stones.  


CONCLUSIONS OF LAW

1. The October 1978 rating decision which denied service connection for right ankle condition is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for right ankle condition. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The October 1978 rating decision which denied service connection for sinusitis is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5. The October 1978 rating decision which denied service connection for kidney stones is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

6. New and material evidence has not been received to reopen the claim of entitlement to service connection for kidney stones. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

The Board notes that the Veteran has not been afforded a new VA examination with regard to his kidney stones since he filed a request to reopen his claim in April 2010.  In the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty." Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  As will be explained below, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for kidney stones.  Thus, VA's duty to provide an examination or obtain an opinion with regard to that claim is extinguished. 

II. Petition to Reopen Claims 

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

Right Ankle Condition 

The Veteran's claim of entitlement to service connection for right ankle condition was originally denied in October 1978.  The Veteran did not appeal the October 1978 rating decision, nor submit any new and material evidence within a year of the rating decision. See 38 C.F.R. §3.156(b).  The October 1978 rating decision thereby became final.

At the time of the October 1978 rating decision, the record consisted of the Veteran's military personnel records and service treatment records.

Evidence received since the October 1978 rating decision includes VA treatment records, private treatment records, additional written statements from the Veteran, and the Veteran's testimony presented at the November 2017 Board hearing describing his service-connected right foot disability and the collective impact on his right ankle since separation from service.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claim for service connection for right ankle is reopened.

Sinusitis 

The Veteran's claim of entitlement to service connection for sinusitis was originally denied in October 1978.  The Veteran did not appeal the October 1978 rating decision, nor submit any new and material evidence within a year of the rating decision. See 38 C.F.R. §3.156(b).  The October 1978 rating decision thereby became final.

At the time of the October 1978 rating decision, the record consisted of the Veteran's military personnel records and service treatment records.

Evidence received since the October 1978 rating decision includes VA treatment records, private treatment records, and the Veteran's testimony at the November 2017 Board hearing describing medical treatment and surgery received after separation from service.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claim for service connection for sinusitis is reopened.

Kidney Stones

The Veteran's claim of entitlement to service connection for kidney stones was originally denied in October 1978.  The Veteran did not appeal the October 1978 rating decision, nor submit any new and material evidence within a year of the rating decision. See 38 C.F.R. §3.156(b).  The October 1978 rating decision thereby became final.

At the time of the October 1978 rating decision, the record consisted of the Veteran's military personnel records and service treatment records.  

Since the October 1978 rating decision, the Veteran has not submitted any new medical evidence with regards to his claim for kidney stones.  In fact, he did not present any testimony regarding the issue of kidney stones at his November 2017 Board hearing.     Furthermore, the Board observes that there is no evidence of record showing any treatment for kidney stones or manifestations of kidney stones.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described above, the evidence that has been added since the April 1985 rating decision clearly does not reach that threshold. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).    As such, even with consideration of all the evidence of record, no duty to assist by providing a medical opinion would be triggered which might raise a reasonable possibility of substantiating the claim.

In sum, the element which was missing at the time of the October 1978 denial of service connection remains lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for kidney stones may not be reopened.  

As such, his petition to reopen his previously denied service-connection claim is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for right ankle condition is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for sinusitis is reopened.

New and material evidence has not been presented, and the claim of entitlement to service connection for kidney stones is not reopened.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2015).

In this regard, based on the Veteran's recent testimony presented at the November 2017 hearing, the Board finds further development is necessary before adjudication of the Veteran's claims of service connection for right ear hearing loss, bilateral eye condition, hypertension, bilateral knee disability with degenerative joint disease, left hip disability with degenerative joint disease, left ankle condition, degenerative disc disease of the lumbar spine, acquired psychiatric disorder to include PTSD, as well as the reopened claims for service connection for right ankle condition and sinusitis.    

With respect to the Veteran's claim for right ear hearing loss, at the Board hearing, the Veteran's representative requested additional time to allow the Veteran the opportunity to get new testing done from Auburn Speech and Hearing Clinic, which was granted by the undersigned Veteran's Law Judge. See November 2017 Hearing Transcript p. 23.  As such, on remand, efforts should be made to obtain relevant records identified by the Veteran at the hearing.

Next, the Board acknowledges that the Veteran had verified in-country service in the Republic of Vietnam from October 1967 to October 1968.  Thus, exposure to herbicides is presumed. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).    

With that said, regarding the claims of service connection for bilateral eye condition, sinusitis, and hypertension, the Board observes that the Veteran has not been afforded a VA examination to determine whether such issues are directly related to his service, to include exposure to herbicides during his service in Republic of Vietnam.  

Additionally, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates. See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20.309.  

Thus, the Board finds that a VA examination is needed to resolve the claim for service connection for hypertension, to include as due to exposure to herbicides. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Board finds that it has insufficient medical evidence to make a decision on the claims for bilateral eye condition and sinusitis.  Accordingly, remand is warranted.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i)(2017). 

With respect to the Veteran's service connection claims for bilateral knees with degenerative joint disease, degenerative disc disease of the lumbar spine, left hip disability, right ankle and left ankle conditions, the Board notes that the Veteran was afforded a VA examination in September 2014.  The VA examiner rendered an unfavorable opinion finding that a nexus was not established because the Veteran's service treatment records were silent for any complaints or treatment for the claimed conditions; or that degenerative joint disease was likely related to "generalized wear and tear" or that such condition was likely due to age. See September 2014 VA medical opinion.  

Although the medical opinion was predicated on a review of the claims file and physical examination of the Veteran, the Board finds the September 2014 VA medical opinion inadequate as the examiner critically failed to address the Veteran's multiple jumps while in service. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In fact, the RO's request for an opinion specifically instructed the reviewer to address whether the Veteran's claimed conditions were "incurred in or caused by multiple jumps while in service," which the examiner failed to address. See VA Form 21-2507a Request for Physical Examination.  

The Veteran's DD 214 reflects that he was awarded the Republic of Vietnam Parachute Badge, Master Parachute Badge, Senior Aircraft Crewman Badge, and the Colombian master Parachute Wings.  Moreover, at the November 2017 hearing, the Veteran testified that while in service he was on the parachute team, an A team of Special Forces, and that he performed multiple parachute jumps, exercises and parachute training in service. See Hearing Transcript, pp. 3-4, 5, 11.    

Under the circumstances, the Board finds that new examinations are warranted for the knee condition, lumbar spine, hip condition, right ankle and left ankle conditions, and an adequate opinion must be obtained addressing the foregoing.  

Lastly, as noted in the Introduction, the Veteran's claim for PTSD has been expanded and recharacterized as a claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The Veteran also presented testimony describing his combat and jumps in Vietnam.  Also, at the hearing, the Veteran's representative requested additional development as to any other psychiatric condition, which was granted by the undersigned Veteran's Law Judge.  Thus, on remand, a VA examination should be arranged to clarify any currently diagnosed psychiatric disorder other than PTSD, and to determine the nature and etiology of such diagnosis.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim(s) on appeal that is not currently of record.

2. Bilateral Eye Condition and Sinusitis
Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed bilateral eye condition and sinusitis.  

The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the assertions of the Veteran and his representative, along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) Does the Veteran have a current diagnosed disability a bilateral eye disability or sinusitis; and? If so, please identify.
 
b) For each diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosed condition is etiologically related to his active duty service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's November 2017 hearing testimony) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

3. Hypertension
Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  A note that it was reviewed should be included in the opinion.  

a) The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his active duty service, including the presumed exposure to herbicides.

b) The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension manifested within one year of his service discharge in June 1978 and, if so, describe the manifestations.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's November 2017 hearing testimony) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  The examiner should also address Update 2012 from NAS.  

4. Bilateral Knees, Back, Left Hip, Ankle Conditions 
Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed bilateral knees with degenerative joint disease, degenerative disc disease of the lumbar spine, left hip disability, right ankle and left ankle conditions.  

The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the assertions of the Veteran and his representative, along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral knee condition with degenerative joint disease, degenerative disc disease of the lumbar spine, left hip disability, right ankle and left ankle conditions,  is related to his active duty service.  

b) In rending the requested opinion, the examiner is asked to comment on the Veteran's multiple jumps while in the parachute team in service. 

The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's November 2017 hearing testimony, buddy statements, and additional medical evidence submitted since the hearing) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.
  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

5. Psychiatric Disability
Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) Does the Veteran have a current mental health diagnosis? If so, please identify.

b) For each diagnosis, is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorder is etiologically related to his active duty service?

In providing the above opinions, the examiner should consider the Veteran's competent lay statements describing his stressful military and combat experiences.  A complete rationale for any opinion expressed must be provided.

6. Upon completion of the requested development and any additional development deemed appropriate, adjudicate the claims on appeal.  If the determination remains unfavorable to the Veteran and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


